                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


KENOSHA ALEXANDER, STEPHANIE                          )
CAMPBELL-WARD, STACEY HAMPTON                         )
PATRICE JONES, SeQUOYA LESIS, and                     )       No. 1:18-cv-05911
CANDIS SHIELDS, on behalf of                          )
themselves and similarly situated others,             )
                                                      )
                                 Plaintiffs,          )
                                                      )
                         v.                           )       Magistrate Judge Cummings
                                                      )
GREAT AMERICAN FOODS, INC., d/b/a                     )
Krispy’s Seafood & Chicken, TAJ HOME,                 )
INC. d/b/a Shark’s Fish and Chicken,                  )
Abdullah Yasin and Biyad Elaga Same,                  )
                                                      )
                                 Defendants.          )


                              JOINT ENTRY OF FORMAL JUDGMENT
       Plaintiff, Candis Shields by and through her attorneys, Aaron B. Maduff and Daniel S.

Gajda of Maduff & Maduff, LLC, and Defendants, Great American Foods, Inc., et al., by and

through their attorney, Mark Roth of Roth Fioretti, LLC jointly move this Court for entry of a

formal judgment Plaintiff Candis Shields in the amount of $4,297.20, and in support thereof state

as follows:

       1. On January 14, 2019, pursuant to Fed. R. Civ. P. 68, Defendants made an offer of

              judgment in the amount of $4,297.20 plus attorneys’ fees.

       2. On January 22, 2019, Ms. Shields accepted the offer.

       3. On February 22, 2019, Honorable Judge Sharon Johnson Coleman entered an order

              recognizing Plaintiff Shields acceptance of Defendants’ Offer of Judgment and
           ordered that judgment be entered in favor of Plaintiff Shields. However, Judge

           Coleman failed to formally enter the judgment.

       4. Defendants are not amenable to making payment until a formal judgment is entered,

           and Plaintiff cannot file her petition for fees until such judgment is entered.

       5. In addition, the parties are involved in settlement negotiations with a conference set

           before this Court on October 7, 2019 and resolving this issue is an important step in

           bringing the parties together because Ms. Shields herself has been waiting more than

           six months for payment.

       WHEREFORE, the parties respectfully request that this Honorable Court enter a formal

judgment in favor of Plaintiff Shields in the amount of $4,297.20.




Respectfully submitted,

Candis Shields,                                               Great American Foods, Inc., et al.

By: /s/ Daniel Gajda                                          By: /s/ Mark Roth

Daniel Gajda                                                  Mark Roth
Atty. No. 6328491                                             Atty. No. 37547
Maduff & Maduff LLC                                           Roth Fioretti, LLC
205 N. Michigan Ave., Ste. 2050                               311 S. Wacker Dr., Ste. 2470
Chicago, IL 60601                                             Chicago, Illinois 60606
312/276-9000                                                  312/922-6262
dsgajda@madufflaw.com                                         mark@rothfioretti.com
                               CERTIFICATE OF SERVICE

        By my signature below, I hereby certify that on Thursday, July 11, 2019, I electronically
filed the attached Motion for Summary Judgment with the Clerk of the Court by using the CM/ECF
System, which will send notice to counsel of record.


   Date: July 11, 2019


                                                 Respectfully Submitted,


                                                 By/s/ Daniel S. Gajda




   Daniel S. Gajda
   Atty. No. 6328491
   Maduff & Maduff, LLC
   205 N. Michigan Ave, Ste. 2050
   312/276-9000
   dsgajda@madufflaw.com
